DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 10, line 5, there is no antecedent basis for “the tubular insertion stem”.






Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Espinasse (US patent application 2014/0090200).
The publication to Espinasse discloses the invention as is claimed.  Egner-Walter discloses a frame (5, 6, fig. 1) comprising a liquid distributing device comprising a liquid circulation duct (8, 9) of which one longitudinal end opens into an end face of the device.  A plug (37) plugs an end of the duct and is axially inserted into a longitudinal end portion of the duct.  An end piece (13) is arranged facing the end face of the device and engages with the plug (as at 14).  The plug (37) is a component distinct from the end piece which locks the plug in place so that the plug and end piece together plug the longitudinal end of the duct.  The end piece engages cutout (17) with protuberance (45) to fix such in place.  The plug has an outside diameter slightly greater than the inside diameter of the duct and deforms such duct when inserted therein (para. 65) to form a liquid tight seal.
	With respect to claim 2, the plug (37) appears to mate the interior of the duct as claimed.
	With respect to claim 3, the plug appears symmetrical as it fits into the circular duct (fig. 8 shows circular nature of the duct).
	With respect to claim 5, the plug appears to have both cylindrical and conical portions.
	With respect to claim 6, the plug has an insertion shank for extending into the duct (fig. 2)
	With respect to claim 7, the plug is inserted axially into the duct as claimed.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Egner-Walter et al (German publication 102008020227) in view of Espinasse (US patent application publication 2014/0090200).
	The publication to Egner-Walter discloses the invention substantially as is claimed.  Egner-Walter discloses a frame (2, fig. 2) comprising a liquid distributing and spraying device (8-11) comprising a liquid circulation duct (9, 10) of which one longitudinal end opens into an end face of the device (fig. 3).  A plug (13) plugs an end of the duct and is axially inserted into a longitudinal end portion of the duct.  An end piece (14) is arranged facing the end face of the device and engages with the plug on a spherical portion thereof (fig. 3).  The plug (13) is a component distinct from the end piece so that the plug and end piece together plug the longitudinal end of the duct.
	The publication to Egner-Walter discloses all of the above recited subject matter with the exception of the plug having an outer diameter greater than an inner diameter of the duct such that the duct is elastically deformed when the plug is inserted.
	The publication to Espinasse discloses all of the above recited subject matter.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the plug of Egner-Walter with an outer diameter greater than an inner diameter of the duct, as clearly suggested by Espinasse, to enhance the retention of the plug therewith and form a liquid tight seal.
	With respect to claim 2, the plug (13) appears to mate the interior of the duct as claimed.
	With respect to claim 3, the plug appears symmetrical as it fits into the circular duct (fig. 2 shows circular nature of the duct).
	With respect to claim 4, the plug appears to have a spherical portion thereon (fig. 3) which is engaged by the end piece.
	With respect to claim 5, the plug appears to have both cylindrical and spherical portions.
	With respect to claim 6, the plug has both an insertion shank extending into the duct and a flange for engaging with an end face thereof (fig. 3).
	With respect to claim 7, the plug is inserted axially into the duct as claimed.

Allowable Subject Matter

Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 16 June 2022 have been fully considered but they are not fully persuasive.
	Applicant’s arguments with respect to the rejection of claims by Zimmer are noted and persuasive, particularly in light of the amendments made.
	Applicant’s arguments with respect to the rejection of claims by Egner-Walter are noted but not persuasive.  Applicant argues that in Egner-Walter, the endpiece and plug do not cooperate to plug the longitudinal end of the duct and that Egner-Walter cannot be interpreted to disclose such.  Such is not persuasive.  While the endpiece of Egner-Walter does not penetrate or enter the duct, it does act to engage the plug (fig. 3) and prevent such from leaving or exiting the duct.  As such, the endpiece and plug are deemed to act together to plug the duct, at least as far as claimed.  It is noted that there does not appear a requirement for the endpiece to enter or be received into the duct, only that the endpiece and plug act together to plug the duct.  As set forth above, to make the plug of Egner-Walter as having a diameter greater than an inner diameter of the duct is clearly suggested by Espinasse.
	As set forth above, the publication to Espinasse does appear to meet many of the claims.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
21 September 2022